*106ORDER
On October 14, 1983, appellant was charged with First Degree Murder, by information in the District Court of Cherokee County, Case No. CRF-83-189. Appellant was sent to Eastern State Hospital at Vini-ta for a competency examination on November 9, 1983. However, when he returned from the hospital, the trial court failed to conduct a second competency hearing, as required by statute, before proceeding with the trial. See 22 O.S.1981, § 1175.4. Jury trial was held on October 22, 1984, and concluded when the jury returned a verdict of guilty and sentenced appellant to death. On November 8, 1984, the trial court sentenced appellant in accordance with the jury’s verdict. Appellant appealed to this Court claiming as error the trial court’s failure to conduct the second competency hearing.
After the State conceded that the trial court erred in not conducting a second competency hearing, on May 2, 1988, this Court remanded appellant’s case back to the Cherokee County District Court for a hearing to determine whether appellant was competent to stand trial. Then, on April 26, 1989, this Court directed the Cherokee County District Court to conduct the hearing ordered on May 2,1988. As of the date of this order, the district court has not conducted this hearing.
We find that there has been more than sufficient time for Cherokee County District Court_to make a determination as to whether appellant was competent to stand trial. Since more than six years have passed from the time this crime was committed, and almost six years from the time of trial, this Court finds that it is not feasible at this late date to make a determination as to appellant’s competency to stand trial. After considering the records before this Court and in accordance with Wolfe v. State, 778 P.2d 932 (Okl.Cr.1989), and Thomas v. State, 777 P.2d 399 (Okl.Cr.1989), we find that this case should be reversed and remanded for a new trial.
IT IS THEREFORE THE ORDER OF THIS COURT that appellant’s case be REVERSED and REMANDED for a new trial.
IT IS SO ORDERED.
/s/ Ed Parks Ed Parks, Presiding Judge
/s/ James F. Lane James F. Lane, Vice Presiding Judge
/s/ Tom Brett Tom Brett, Judge
./s/ Gary L. Lumpkin Gary L. Lumpkin, Judge
/s/ Charles A. Johnson Charles A. Johnson, Judge
LUMPKIN, J., concurs in results.